DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2 and 12 have been cancelled.

Status of Claims
2.    This Office Action is in response to the application filed on 11/24/2020. Claims 1, 3-11, and 13-20 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 3-11, and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-7, 11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because, it recites the limitation “detecting a network of the at least one network based on the information about the at least one network” It is not clear how a network can be detected from at least one network, if there was only one network. In addition, it is not clear what is to be detected when the information of the at least one network was already obtain by the terminal accessing the at least one network. It is also not clear how “the information about the network slice allowed for the terminal in the detected network based on the information about the network slice allowed for the terminal from among network slices included in the detected network” is obtained. Examiner has interpreted the limitation “detecting a network of the at least one network based on the information about the at least one network” as at least one network includes multiple networks. However, the Fig. 9 of the instant  specification, illustrates once the terminal 10 enters private network 1300-2 it only accesses to allowed network slices in the private network 1300-2.  
Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependency from claim 1.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because, of the same reasoned stated for claim 1.
Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependency from claim 11.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2018/0192445 A1) further in view of Wang et al. (US 2019/0037409 A1) and further in view of Azami et al. (US 2006/0138224 A1).

For claim 1 Jiang teaches  a network connection method of a terminal (see paragraph 70 “The terminal receives the RRC connection reconfiguration message transmitted by the target base station. For a network slice indicated by each network slice ID, the terminal modifies an RRC connection related to the network slice according to the RRC connection reconfiguration information corresponding to the network slice ID”), the network connection method comprising: 
obtaining information about a network slice allowed for the terminal from among network slices included in the at least one network (see paragraph 37 “The slice ID information indicates an ID of the network slice allowed to access in the cell (network) corresponding to the base station. For example, the slice ID information includes an ID of the network slice allowed and/or prohibited to access in the cell corresponding to the base station. The network slice ID uniquely identifies a network slice, and different network slices correspond to different network slice IDs.” and Fig.2 “Generate slice configuration information according to the network slice allowed to access in the cell corresponding to the base station” and  Fig.2 “Acquire the slice configuration information transmitted by at least one base station” and paragraphs 110-111 “the detecting module is configured to detect, when any network slice triggers a scheduling request corresponding to the network slice”); 
detecting a network of the at least one network based on the information about the at least one network (see Fig. 2 “steps 201-205”); and  
accessing a network slice allowed for the terminal in the detected network based on the information about the network slice allowed for the terminal from among network slices included in the detected network (see Fig.2 “steps 201-206”).
Jiang does not explicitly teach detection network function by the terminal.
However, Wang teaches a WTRU and /or one or more network nodes may be configured to discover (to detect) one or more network slices for use by the WTRU. For example, information broadcasted by a radio access network (RAN) may facilitate network slice selection (see Wang: paragraph 29).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teaching of Wang in the network access system of Jiang to configure the terminal to discover (to detect) one or more network slices from the information which provides network slice identifiers  broadcasted from the network (see Wang: paragraph 29).
Jiang further in view of Wang does not explicitly teach transmitting identification information of the terminal to a gate device by using short-range communication; and receiving information about at least one network to be accessed by the terminal and an entrance indicator by using the short-range communication from the gate device.
However, Azami teaches The entrance ticket issuing gate 6 performs short distance (short-range) wireless communication with the portable telephone 10 and is provided with preliminary reception unit for carrying out an operation to be done before the portable terminal 10 enters the specific area 1 (specific network) (see Azami: paragraph 139). In addition Azami teaches first, in step S901, the portable telephone 10 receives application information from the entrance ticket-issuing gate 6. The portable telephone 10 communicates with the entrance ticket-issuing gate 6 using a short-distance wireless communication function and receives a gate ID and a type of application as the application information (see. Azami: paragraph 148). In addition Azami teaches Next, in step S905, the portable telephone 10 reads the active RF tag of the entrance gate 2. Information notified by the active RF tag includes an "gate ID" representing the identification number of the gate, an "entrance/exit identifier" indicating the gate is the entrance or the exit, a "type of application" necessary within the specific area, and a "usage identifier" described in the fourth embodiment (see Azami: paragraph 150).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teaching of Azami in the combined network access system of Wang and Jiang to configure a terminal with short-range communication module before entering or exiting specific area  (see Wang: paragraphs 139, 148, and 222).

For claims 3 and 13 Jiang in view of Wang further in view of Azami teaches the network connection method, wherein the obtaining of the information about the network slice allowed for the terminal from among the network slices included in the at least one network further comprises: 
transmitting the received information about the at least one network and the identification information of the terminal to a management server; (see Wang: paragraph 38 “Network slice information and WTRU identity are used to provide a WTRU with appropriate network slice”) and  paragraph 4 “a network control node (management server) connect a wireless transmit/receive unit (WTRU) to a network slice in a network”)  and 
receiving the information about the network slice allowed for the terminal from the management server (see Wang: paragraph 38 “Network slice information and WTRU identity are used to provide a WTRU with appropriate network slice”) and  paragraph 4 “a network control node (management server) connect a wireless transmit/receive unit (WTRU) to a network slice in a network” and Jiang: Fig. 2 “201. Generate slice configuration information according to the network slice allowed to access in the cell corresponding to the base station & receive the 202 broadcast the slice configuration information”).

           For claims 4 and 14 Jiang in view of Wang further in view of Azami teaches the network connection method, further comprising: 
transmitting the identification information of the terminal to the gate device by using the short-range communication (as discussed in claim 1); 
receiving information about a network corresponding to the identification information of the terminal and an exit indicator from the gate device (as discussed in claim 1); and 
based on the received information about the network corresponding to a network to which the terminal is connecting, releasing a network connection (as discussed in claim 1).

For claims 5 and 15 Jiang in view of Wang further in view of Azami teaches the network connection method, wherein the obtaining of the information about the at least one network to be accessed by the terminal comprises: 
transmitting position information of the terminal and identification information of the terminal to a management server (see Wang: paragraph 34 “discovering network slices at current location of devices”, paragraph 50 location or WTRU is directed to a network function/entity that a has knowledge of the available network slices”, paragraph 96 “mobile location-based services and user authentication”); and 
receiving the information about the at least one network to be accessed by the terminal that is determined based on the position information of the terminal from the management server (see Wang: paragraph 34 “discovering network slices at current location of devices”, paragraph 50 location or WTRU is directed to a network function/entity that a has knowledge of the available network slices”, paragraph 96 “mobile location-based services and user authentication”).

           For claims 6 and 16 Jiang in view of Wang further in view of Azami teaches the network connection method, wherein the short-range communication comprises at least one of radio frequency identification (RFID) (as discussed in claim 1) or 

For claims 7 and 17 Jiang in view of Wang further in view of Azami teaches the network connection method, wherein the information about the network slice allowed for the terminal comprises at least one of slice service type (SST) information or (see Wang: paragraph 4  “The network control node may determine slice information associated with a plurality of network slices, wherein the slice information comprises one or more of an identifier of the network slice, priority of the network slice, a service class served by the network slice, a target device class, a QoS target, mobility support, security service, charging information, and/or performance information” and as discussed in claim 1) or 

For claim 8 Jiang in view of Wang further in view of Azami teaches a network connection method of a base station (paragraph 69 “the target base station transmits the RRC connection reconfiguration message to the terminal, the network connection method comprising: 
receiving, from a gate device, identification information of a first terminal and an entrance indicator (as discussed in claim 1); 
broadcasting, by a network, information about a network slice allowed for the at least one terminal from among network slices in the network (see Jiang: paragraph 8 “base station broadcast the slice configuration information (network information)”);
based on receiving a network access request from a requesting terminal (see Jiang: paragraph 8 “base station receives network slice access”), 
determining whether identification information of the requesting terminal included in the network access request and the identification information of the first  terminal received from the gate device are identical to each other (see Jiang: paragraph paragraphs 32, 65, and 93 “performing a network access procedure”); and 
based on the identification information of the requesting terminal included in the network access request and the identification information of the terminal received from the gate device being identical to each other, allowing the requesting terminal to access a network slice allowed for the requesting terminal (see Jiang: paragraph paragraphs 32, 65, and 93 “performing a network access procedure”).

           For claim 9 Jiang in view of Wang further in view of Azami teaches the network connection method, further comprising: 
receiving the identification information of the terminal and an exit indicator from the gate device (as discussed in claim 8); and 
releasing a network connection (see Jiang: paragraph 68 “various RRC connection reconfiguration message including modifying or releasing a radio bearer (RB)”).

For claim 11 Jiang in view of Wang further in view of Azami teaches a terminal for performing a network connection, the terminal comprising: 
short-range communicator (see Azami: Fig. 4 “107” and as discussed in claim 1); 
at least one memory storing a program for the network connection (see Jiang: Fig.6 “memory 604”); and 
at least one processor operatively coupled to the at least one memory (see Jiang: Fig.6 “memory 604 coupled to the processor 603”) and configured to: 
transmitting identification information of the terminal to a gate device by using short-range communication (as discussed in claim 1);
receiving information about at least one network to be accessed by the terminal and an entrance indicator by using the short-range communication from the gate device (as discussed in claim 1);
obtain information about a network slice allowed for the terminal from among network slices included in the at least one network (as discussed in claim 1);
detect a network of the at least one network based on the information about the at least one network (as discussed in claim 1); and  
access a network slice allowed for the terminal in (as discussed in claim 1).

           For claim 18 Jiang in view of Wang further in view of Azami teaches the terminal, wherein (see Wang: paragraph 4  “The network control node may determine slice information associated with a plurality of network slices, wherein the slice information comprises one or more of an identifier of the network slice, priority of the network slice, a service class served by the network slice, a target device class, a QoS target, mobility support, security service, charging information, and/or performance information” and as discussed in claim 1).

           For claim 19 Jiang in view of Wang further in view of Azami teaches the terminal, wherein the value included in the SST information corresponds to at least one of (see Wang: paragraph 28 “ultra-reliable low-latency communication”), mobile internet of things (MIoT) (see Wang: paragraph 28 “ultra-reliable low-latency communication”), or 

           For claim 20 Jiang in view of Wang further in view of Azami teaches the terminal, wherein the at least one of the eMBB, the URLLC, the MIoT or the private network correspond to network slices each forming a mutually exclusive end-to-end logical network (see Wang: paragraph 28 “ultra-reliable low-latency communication” and Jiang: paragraph 32 “an access procedure of each network slice is mutually independent”).

Allowable Subject Matter
7.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Suh et al. (US 2015/0042449 A1).

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415